Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 71-79, 83-92, 94-103, 106, and 107 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 71, 85, and 97 the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 2-14, dated 5/26/2021 were persuasive and overcome the 35 U.S.C. 103 rejections. 
Independent Claim 71 recites limitations that include a processing system comprising:
a perception unit that obtains identification information for an object at an input location;
an articulated arm including an end effector configured to acquire and move the object along a trajectory path from the input location, via a base location, to a target processing location determined from among a plurality of processing locations; and
a motion planning system including a controller and a trajectory database,
the trajectory database storing a plurality of predetermined path sections between the base location and the target processing location, the trajectory database further storing a predetermined risk factor and a predetermined time factor for each of the plurality of stored path sections,
wherein the controller determines the target processing location based on the identification information for the object provided by the perception unit, and
wherein the controller determines at least a portion of the trajectory path between the base location and the target processing location by sorting the plurality of predetermined path sections according to at least one of the predetermined risk factor and the predetermined time factor and selecting one of the plurality of predetermined path sections that satisfies at least one 

Independent Claim 85 recites limitations that include a method of processing objects, the method comprising:
storing in a database a plurality of predetermined path sections for moving an end effector of an articulated arm between a base location and a target processing location along with a predetermined risk factor and a predetermined time factor for each of the plurality of predetermined path sections;
acquiring an object from an input location using the end effector of the articulated arm;
sorting the plurality of predetermined path sections stored in the database for moving the end effector of the articulated arm from the base location to the target processing location according to at least one of the predetermined risk factor and the predetermined time factor;
selecting one of the plurality of pre-determined path sections that satisfies at least one of a risk requirement and a time requirement; and
determining a trajectory path for the end effector to move the object from the input location, via the base location, to the target processing location, said trajectory path including the selected one of the plurality of predetermined path sections from the base location to the target processing location.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 97 recites limitations that include a processing system comprising:
a perception unit that obtains identification information for an object presented in a plurality of objects at an input location;

a motion planning system including a controller and a trajectory database.
the trajectory database storing a plurality of predetermined path sections between the base location and the target processing location, the trajectory database further storing a plurality of metrics for each of the plurality of predetermined path sections,
wherein the controller determines the target processing location based on the identification information for the object provided by the perception unit,
wherein the controller determines at least a portion of the trajectory path between the base location and the target processing location by sorting the plurality of predetermined path sections according to one or more of the plurality of metrics and selecting one of the plurality of predetermined path sections that optimizes the one or more metrics, and
wherein the controller controls the end effector of the articulated arm to move the object from the input location to the target processing location.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        June 3, 2021